Union for the Mediterranean (debate)
The first item on the agenda today is the report by Vincent Peillon, on behalf of the Committee on Foreign Affairs, on the Union for the Mediterranean. I will give our rapporteur the floor for four minutes.
Mr President, I should like to start by expressing my warmest thanks to all my colleagues who were involved in this report; this truly is a collective piece of work. We reached 28 compromises; compromises which enriched rather than watered down the strategic vision that we wanted to impart to this report, to our commitment to the Mediterranean. I should therefore like to extend my warmest thanks to Marietta Giannakou for the Group of the European People's Party (Christian Democrats), Ivo Vajgl for the Group of the Alliance of Liberals and Democrats for Europe, Hélène Flautre, and the rapporteurs for the opinions of the Committee on International Trade, Mrs De Sarnez, and the Committee on Industry, Research and Energy, Mrs Tzavela.
What was important, for us, was to make it understood that there are strategic issues at stake here for Europe. In fact, it is not just a question of thinking that the South needs us; we also need the South, especially in these times of crisis. If we want to have a long-term vision, if we want sustainable growth in a multipolar world, then we also need the South.
In light of this, Europe needs to undertake to make the Union for the Mediterranean an area of peace, security and prosperity for its 800 million habitants and to look at this work as a long-term priority. It is this common will that allowed us to come together, because we know that the economic stakes, the demographic stakes, the geopolitical stakes that we are facing, like the social and cultural stakes, presuppose that we are capable of working with the other side of the Mediterranean. For us, it is also cultural and civilisation issues that are at stake.
We know this; Parliament has worked in knowledge of the difficulties of setting up the Union for the Mediterranean for two years. We have not avoided tackling the question of conflicts taking place in the South, but we wanted to affirm very forcefully that it was precisely the approach of the Union for the Mediterranean, with specific projects, parity between North and South in decision-making bodies and the possibility, for example, of bringing Israelis and Palestinians to the same table, that was the right method for helping to resolve these conflicts and that, moreover, the Union for the Mediterranean should not be asked to pursue all the objectives at the same time and that it needed to focus on these specific activities.
In this project - and I do hope that the second summit of Heads of State or Government will be held in Barcelona on 7 June - we, the European Parliament, wanted to send a strong message to the Heads of State or Government to tell them they must make a commitment because this summit must be a success. In light of this, we have pointed out the approaches that we think are necessary today. First of all, we need to remove certain obstacles, which, of course, include the financial and economic conditions.
That is why the European Parliament hopes that the European Union will make a financial commitment commensurate with what is at stake, firstly in terms of what is left of the financial perspective 2007-2013, and that, in the financial perspective 2014-2020, the Union's undertaking will be much greater, so that the six major projects on the table can be completed. We need to improve the economic and legal environment. We need to improve South-South regional integration. We also need, in addition to economic conditions, new political conditions, which is why we placed an emphasis on cultural integration, education, cultural projects and on the rights of men and women.
To conclude: Europe, in this crisis, needs to look far and wide. We must not sacrifice the long term to the short term. We must assume our responsibilities. Europe needs the South.
Member of the Commission. - Mr President, it is my pleasure to address you today on the Union for the Mediterranean and the report prepared by Mr Vincent Peillon. This valuable contribution by the European Parliament is particularly timely as it outlines some of the key challenges facing the Union for the Mediterranean in the months to come - and, by the way, Mr Peillon, I fully agree with the introduction to your report on that debate.
With the Treaty of Lisbon now in force, the European Union now has an enhanced and more cohesive institutional identity and a mandate to act more effectively on the world stage. At the same time, most Mediterranean governments have pursued an ambitious agenda of economic reforms, and the European Neighbourhood Policy is transforming relations between the European Union and its Mediterranean neighbours.
Since 2004, political contacts have increased in profile and intensity. Trade has increased at double-digit rates aided by a steady process of liberalisation and regulatory convergence. European Union assistance has been tailored to partners' reform needs and its volume in the current financial framework has increased substantially.
This is what we have achieved in our bilateral relations. However, in the Mediterranean, even more than elsewhere, our network of bilateral relations between the European Union and individual Mediterranean neighbour countries needs complementing with South-South integration and cooperation and the creation of a truly regional economic area. Regional integration can make as important a contribution as national reforms to boosting investment and growth, reducing the wealth gap between Europe and its Mediterranean neighbours and, alongside this, ensuring greater convergence around our shared values and in our democratic practices.
South-South integration and intra-regional integration projects, such as the Agadir free trade agreement, are also key to creating the five million jobs which are needed every year to meet the needs of the region's young population. The launching of the Union for the Mediterranean in Paris in 2008 gave a new impetus to the Euro-Mediterranean partnership, made a strong bid for co-ownership and shared responsibility through a co-presidency system, put more focus on concrete projects, and provided a technical secretariat to promote regional integration and spur investment.
As we all know, its implementation has been slowed down by increased tension in the Middle East, but there has been progress with the launching of the proximity talks between Israel and the Palestinian Authority. There is now space for cautious hope that the political circumstances in the region may become more conducive to cooperation.
Against the background of major global challenges such as the international economic and financial crisis, climate change and energy security, the Union for the Mediterranean will have to deal with the political situation in the Middle East, launch the operational functioning of the Union for the Mediterranean Secretariat and take stock of progress made by the partnership since July 2008.
It is an opportunity for a collective reformation of our commitment and political will to create an area of peace, stability and shared prosperity in the Mediterranean. To achieve this, the partners should also look specifically at the future development of the Union and at what it can deliver on the ground in terms of projects, jobs and growth.
The Mediterranean area is extremely dynamic, and the young generation are asking for more jobs and better opportunities. They are asking for more accountability and a democratic representation, better education and easier mobility to travel and to study. Their demands are not always easy to meet, but ultimately, they should be the beneficiaries of our collective action.
If we put into place practical projects, such as access to water, food and energy sources, and improved civil protection capabilities, it will be in the interest of our peoples.
The Union for the Mediterranean is about placing people, entrepreneurs, non-governmental organisations, universities and, above all, young people at the forefront of civil society, cooperation and economic development. Better involvement of the citizens should also be accomplished by means of the full participation and involvement of elected representatives.
This is why the Commission firmly believes that a vibrant and strong parliamentary dimension reinforces the democratic legitimacy of the partnership. The role of the Euro-Mediterranean Parliamentary Assembly should be further consolidated and its work better articulated with the other bodies of the partnership.
We all want the Union to work, and we all know it will be judged on its ability to deliver concrete projects for the region. The energy interconnections, the motorways of the sea to connect southern Mediterranean port facilities with European ones, and the Mediterranean solar plan are areas of considerable potential in terms of investment, job creation and enhancing trade relations. If we want to tap that potential, we need the private sector and the major financial institutions to work hand in hand. And for this to happen, we need one catalyst, and that is the secretariat of the Union for the Mediterranean.
After several months of hard work by the 43 Euro-Mediterranean partners, we eventually managed to adopt the legal status of the secretariat, to appoint the secretary-general and to approve a provisional budget for the functioning of the secretariat. At the heart of our relations with our Mediterranean partner countries is our desire to promote security, growth and stability in the region. But there is also the abiding conviction that we are taking part in an even more ambitious project: building a region of peace and affirming our common goals and values.
I am sure that together with the commitment of the European Parliament and with the parliaments of the European Union Member States and of our partners, and with a strong impetus from the Euro-Mediterranean Parliamentary Assembly, we will rise to this challenge.
Mr President, without doubt, the Barcelona Summit is an uncertainty. Without doubt, the Israeli-Palestinian conflict is echoing, but never mind. The UfM is the only possible response we have at our disposal for speeding up development in the southern countries, strengthening links between them and improving dialogue on both sides of the Mediterranean. The region needs to increase its economic development and cultural exchange agreements. It needs specific future projects that mobilise energies and involve a larger number of countries.
With this in mind, we should do everything to promote private and public investment and the European Commission should be more active and should strengthen its role as investor. It should also take better account of the effects of the process of liberalisation when preparing the new generation of association agreements.
Finally, the Agadir agreement should be extended in order to improve the development of South-South exchanges. As for agricultural policy, it should preserve the need for food sovereignty and, as we all know, energy is a crucial sector. It is important for projects to be implemented first and foremost in the interest of these countries, in order to respond to their needs and contribute to their development, despite, or rather, because of the difficulties. The re-launch of the UfM is more urgent than ever before.
Mr President, in our report on the Euro-Mediterranean market, we confirmed that we recommend maintaining and developing the basic infrastructures which make an economy a single and cohesive economy and it is interesting that now, with the economic crisis, the present economic situation illustrates quite clearly that there are cohesion and common denominators in the South. We need to bear this in mind for certain future developments.
My report places particular emphasis on LNG which, in the very short term, may be the driving economic force for the economy of the Euro-Mediterranean market, not only for supply but also for sale, and in renewable energy sources, another form of economy for the Euro-Mediterranean area, but which are more short term. One comment: the Union strategy and policy in terms of energy for Northern Europe are very well documented. We have, Commissioner, a huge weakness in policy and strategy for energy for Southern Europe.
(The President cut off the speaker)
Mr President, I would like to congratulate Mr Vincent Peillon and the rapporteurs from the other committees, Mrs De Sarnez and Mrs Tzavela, for their reports. The report on the Union for the Mediterranean is important because it focuses on immediate and quantifiable targets. Their results may be very specific, because Parliament is calling, through the report, for specific budgets to be earmarked via the financial perspective, for assistance for the Secretariat of the Union for the Mediterranean in Barcelona and, of course, for the various differences which exist not to affect the objectives of the Union per se, which are growth, improved individual and human rights, cultural exchanges, energy issues and whatever else can link the peoples living there to the Mediterranean basin.
Of course, here, today, the Council and the Spanish Presidency, which I assume has a particular interest in the Union for the Mediterranean, are absent and I must say that that surprises me, because the Council should have heard everything the rapporteur and co-rapporteurs said and everything highlighted here, in other words, that this is an endeavour which overcomes the specific difficulties which have prevented programmes from progressing as they should have done.
The conflict between Palestine and Israel cannot, of course, be resolved through the Union for the Mediterranean, but the presence of officers in the Secretariat gives cause to hope that there will be no pressure from conflicts on our efforts to advance the Union for the Mediterranean with the criteria described earlier.
It is particularly important for the Union for the Mediterranean to send out a message of democratic development, equality between men and women, and efforts for a civil society in the countries of North Africa too.
Mr President, what I liked best about this report - and I would like to congratulate its author, Mr Vincent Peillon - is that it is precise and specific. If only the precision of this report extended to its subject, that is, the Union for the Mediterranean (UfM).
This is because the least that can be said is that in the UfM, there is currently a signal lack of clarity. I think that the leaders, who are due to meet - we hope - on 7 June in Barcelona, would do well to follow the specific, precise priorities laid out in the Peillon report.
Firstly, the political context. The UfM cannot continue to be blocked or paralysed by the conflict in the Middle East but, at the same time, neither can it ignore it. It must make a positive contribution to resolving the conflict, insofar as it is able.
Secondly, good projects must be set up and developed in a professional and intelligent manner.
Thirdly, adequate resources and financial commitments must be found.
Fourthly, progress needs to be made on creating a positive relationship which avoids obstacles and clashes and which instead seeks out synergies between the UfM and the Mediterranean structures of the European Union.
We must seek clarification on and commitment to these four central points, these four key challenges, and I believe that this report is a good instrument, a good roadmap, to help us seek this agreement.
Mr Vice-President, Commissioner Füle, first of all, I would like to thank the rapporteur, Mr Peillon, for his constructive, open and creative involvement which has resulted in this report. I hope that it will be of interest, not just to those of us who have helped draft it, but to others, as well. The report deals with a region which throughout history has been a dynamic centre of cultural and spiritual life and of economic and commercial innovation. Today, unfortunately, it is the source of numerous problems which concern all of us and the rest of the world, as well, and which we would like to see resolved.
The Union for the Mediterranean is an important project, but unfortunately, it has not advanced as quickly as we would have liked. I would like to see the establishment of the secretariat in Barcelona followed by rapid progress in the implementation of the priority projects. The projects must be the driving force behind, or the objective of, the work of the Union for the Mediterranean. At the same time, however, we need to recognise that there are some ongoing issues of a political nature, especially the Palestinian question and the undefined status of Western Sahara, and that they have hampered the requisite progress. For that reason, we need to make efforts towards more dialogue, more tolerance and confidence-building in the region.
In that respect, the European Parliament could certainly play a very important and active role and I hope that all the parties involved will welcome this House as one of the players that can help resolve the problem.
Finally, allow me to add that it is imperative that we pay due attention to future generations, that we promote the exchange of students within the framework of the Union for the Mediterranean and that we support EMUNI University, the participation of senior institutions and higher education and cultural fora. That will help us raise the level of mutual understanding and interconnection.
on behalf of the Verts/ALE Group. - (FR) Mr President, ladies and gentlemen, the Union for the Mediterranean has never been as vital to our future as it is today. Together we have tried, in the report on the UfM, to support a different vision of our Mediterranean. More than just a simple free trade zone, it is a Union founded on the common civilisation of people who share fundamental values.
I should like to talk about the most serious obstacle to our Mediterranean ambitions; the violence suffered by the Palestinian people, who are being occupied, expelled and killed by Israel, while Europe fails to assume its historic responsibility in this conflict and really act for peace by recognising the State of Palestine in accordance with the international laws on which our democracies are founded.
This coming week, an official Parliament delegation will visit the Gaza Strip in a bid to understand why aid to the tune of hundreds of millions of euro which Europeans are sending Palestinians is not arriving in the schools and hospitals in Gaza, which I visited in January. I was shocked and dismayed to learn that the chair of the Committee on Foreign Affairs decided, without informing either his members - of whom I am one - or the co-chairs of this delegation, not to visit Gaza with Parliament's delegation on the instructions of the Israeli Embassy.
By boycotting Parliament's delegation to Gaza, our committee chair is discrediting the whole of Parliament, which passed a resolution on the Goldstone report condemning the fact that contacts with the populations in Gaza were being blocked by the Israeli army and demanding that the block be lifted immediately. We need to remember this resolution and Parliament's position.
This being so, I call for Mr Albertini to resign as chair of the Committee on Foreign Affairs, of which I am a member, for failing to meet the demands of his office.
What is the point of financing and supervising elections, if we then refuse to recognise those who have chosen the ballot box over arms?
Finally, another obstacle to a really fraternal Union for the Mediterranean is the victims who drown on their way from the south side, partly due to the fact that European borders are completely closed to them. Our current migration policy is no longer acceptable. We need to be able, as the UNDP recommends, to ensure that the mobility of citizens from the South is equal to our own mobility to the South. We must be faithful to our project and to our values. Our children will thank us for it and we will be the proud representatives of our peoples.
Mr President, the Union for the Mediterranean faces real obstacles and what I am asking of the European Union, of all the institutions and of Parliament, is determination, considerably more determination, when it comes to trying to overcoming these obstacles.
The first and most important of these - there is no doubt about this and other Members have raised this issue - are the conflicts: the Palestinian conflict, in the face of an attitude by the Israeli Government that systematically flouts international law and the very agreements it has signed, such as the Annapolis Agreement on the settlements; the Western Sahara conflict; and, indeed, the military occupation of the north of the Republic of Cyprus. These are obviously clear obstacles for any institution that wishes to have that type of relationship between both shores of the Mediterranean. Until they are resolved, these conflicts represent a real barrier.
The group I represent is asking for greater commitment, greater energy in response to all those players responsible for flouting international law.
However, nor should we forget that another problem facing us is that of the economic and social imbalances which exist throughout the Mediterranean. I believe that any solution which seeks to deal with these imbalances in relation to trade by simply and straightforwardly proposing free-trade agreements is not on the right track. The right track would be to take account of these imbalances and try to reach trade agreements based on complementarity and solidarity. The fact of the matter is that many of the countries on the shores of the Mediterranean are in conditions of absolute poverty and utter deprivation.
However, and here I insist, the essential thing would be greater commitment on the part of the European Union in response to those conflicts which are currently festering; I am talking about Palestine and Western Sahara. There are even conflicts, such as the conflict in the Western Sahara, where the European Union is doing precisely nothing. Not only is it doing nothing, but it is upgrading the advanced status relationship which Morocco currently enjoys and is also seeking, in the case of Israel, to upgrade the association agreement to an advanced-status agreement.
Mr President, I must congratulate the rapporteur, Mr Peillon, on the valuable report which he has presented to us. We all know that the Mediterranean basin is a point at which many cultures meet; at the same time, however, it is a nerve centre and a 'boiler' which has been bubbling for many years now. Climate change, the economic and financial crisis, immigration, pollution, over-fishing and damage to the natural environment are some of the problems that beset Europeans and non-Europeans living in the Mediterranean basin.
Particular importance must be attached to the question of illegal immigration and to effective border controls in the countries in the Mediterranean basin, especially Greece and Italy, which are gateways to the European Union for illegal immigrants. A daily battle is waged on the borders of these countries. Attention also needs to be paid to strengthening the energy sector and to making use of renewable energy sources and the Mediterranean solar energy programme to stimulate economic growth in the southern Mediterranean countries.
(The President cut off the speaker)
(NL) In 2008, the French President, Nicolas Sarkozy, announced that he had had a dream of a Union for the Mediterranean. This Union was supposed to give a new impetus to the objectives of Euro-Mediterranean cooperation, objectives which are based on mutual recognition of common values, such as democracy, the rule of law, good governance and respect for human rights.
I wonder how you can talk about common values when, in a country like Mauritania, there is no religious freedom to speak of because, there, Islam has been dominant for well over a thousand years. According to its constitution, Syria is officially a popular democratic and socialist-oriented unitary state. In practice, however, Syria is a dictatorship. Morocco occupies Western Sahara and in Tunisia, human rights are regularly flouted. I could go on with a long list of these countries, but I have to be aware of my limited speaking time.
Are these countries with whom we wish to have more cultural exchange? Are these countries with whom we wish to set up a free trade zone, to be followed by promoting the free movement of persons across the Mediterranean? The outcome of this will be yet more Islam in Europe. We cannot allow Europe to become Eurabia: not now, not ever! Before this dream turns into a nightmare, we must call a halt to this process.
We had another dream concerning the Mediterranean back in 1995, which took the form of the Barcelona Declaration, and then we just did it again in 2005. Apart from costing the European taxpayer several billions, these projects have come to nothing. Stop wasting taxpayers' money and stop dreaming! All due respect to Mr Albertini, however, for taking a brave position. He has the support of my group.
(IT) Mr President, Commissioner, ladies and gentlemen, the Euromed region constitutes a strategic area of EU policy: we cannot deal with fundamental issues such as the environment, religious values, culture, infrastructure, agriculture, energy, security and migration flows without the responsible assistance of the third countries bordering the Mediterranean.
Nevertheless, the cooperation framework still has a long way to go: we could say from Barcelona to Barcelona and looking beyond. The European Union must step up its commitment in the process of renewing and verifying the individual association agreements with the third countries bordering the Mediterranean, and must fund the major strategic projects, those for infrastructure and for ports.
On the other hand, we must strongly protect comparable production sectors on both shores of the Mediterranean, especially farming, in order to guarantee sustainable development and a regulatory framework that is as uniform as possible. We therefore hope that the EU's role of governance with regard to the Mediterranean countries will be strengthened in order to assert a fundamental principle, namely, cooperation, which represents political success, entrepreneurial success, in a framework enhanced by guarantees protecting individuals.
I also wished to make a suggestion to Mrs Benarab-Attou: by all means attack Mr Albertini, who is providing strong leadership of the committee, but in his presence, so that he may defend himself. This is an essential feature of every democratically elected assembly.
(IT) Mr President, ladies and gentlemen, I think that we are taking an extremely significant step forwards by adopting this report, and it will be very useful with a view to the Barcelona Summit of 7 June, a summit which, as we know, is set to be difficult given the deadlock in negotiations between the Israelis and the Palestinians, and also owing to various uncertainties and difficulties regarding the definition of the administrative set-up of the new secretariat structure.
Faced with these problems, the Peillon report has been drafted in the only way possible, highlighting, on the one hand, that the conflicts must not hinder tangible progress towards multilateral cooperation in specific sectors, while acknowledging, on the other, that the Union for the Mediterranean will not be fully successful unless these conflicts are settled.
Therefore, the real challenge now involves a clear, robust political commitment which must come out of the Barcelona Summit, finally enabling the structures of the new institution to function and commit to providing the funds necessary for the major projects that are its main objective. Europe must realise that it needs to turn its political and economic efforts and its own interests southwards, because it is here that it can find the solutions to many of the problems currently plaguing it.
(IT) Mr President, Commissioner, ladies and gentlemen, for years, an independent researcher, Gabriele Del Grande, has been posting on the Internet the number of people dying in attempts to cross the Mediterranean in boats managed by organised crime groups. His meticulous tally-keeping has reached 4 200 victims, 18 of whom died this March: this is veritable carnage.
For many years in Lampedusa, the elderly cemetery caretaker has voluntarily been giving each body, from the few that are recovered, a decent burial with a cross and a flower. These two European citizens are acting on our behalf, too; they are acting to make up for our political failure. Their spontaneous efforts highlight the urgent need for a new political architecture and substance, in contrast to the forced returns at sea employed by the Italian Government in breach of international law, which only heighten people's desperation.
The Union for the Mediterranean should therefore represent a new humanity, bearing in mind that we are running out of time. Today, over half of the population from Morocco to Turkey is under 18 years old. The Mediterranean is therefore destined to change rapidly.
(EL) I should like to start by thanking Mr Peillon for the work he has done. The report calls on the Member States of the Union for the Mediterranean to establish open dialogue, within the framework of mutual respect and understanding, by promoting human rights and freedoms, and that is something that we support. At the same time, however, it does not include any concrete proposal to combat the existing political problems that beset the area. I understand Mr Peillon's logic behind what he says, which may be considered helpful in starting the Union for the Mediterranean. On the other hand, however, to turn a blind eye and pretend that nothing is 'going on' in Gaza, for example, is a huge mistake that prevents us from dusting down the problems.
What worries me is that we are slowly learning in the European Union to live with problems rather than resolve them. We need to become more pro-active on the fundamental issues that concern us. There is no reference whatsoever to the need for Israel to enter into an immediate, fair and viable settlement of the Palestinian question. There is no reference whatsoever to the need for Turkey to demonstrate the necessary respect to all the Member States of the Union for the Mediterranean without exception. Reference to the need to withdraw Turkish occupying forces from a Member State is a necessary act of respect - the minimum, I would say - for European justice.
The Mediterranean washes the shores of several thousand towns and villages of different cultures which have been united by the same sea for over ten thousand years. Just one town, however, out of these thousands of towns and villages on the shores of the Mediterranean, just one town is uninhabited. Instead of being inhabited by people, it is inhabited by rats, lizards and snakes. The houses of the people, together with their memories, have been eroded. All that is left are the dreams of thousands of people, many of whom died as refugees. The least we can do for the living is to return the town of Famagusta to its inhabitants. This should have been a basic demand in the report on the Union for the Mediterranean, because we are working for union, not partition in the Mediterranean.
(The President cut off the speaker)
Mr President, own-initiative reports are usually just hot air, but if adopted they are an expression of the political will of the European Parliament.
This report proposes the setting up of a union of 17 non-EU countries with a parliamentary assembly and a secretariat with funding for projects of a truly ambitious nature. The funding of these schemes would run into many billions of euros, which of course would have to be paid for by the citizens of Europe. Where this money would come from is not mentioned; the reality is not allowed to intrude on fantasy.
This report is truly bonkers! But, before we laugh it off, we should remember that, under the Treaty of Lisbon, the European Union has the legal right to sign the kind of treaties envisaged here. This report proposes the setting up of a Union of non-European countries that could be later absorbed into the Union; that is what this report is really all about.
(DE) Mr President, when the Union for the Mediterranean was founded almost two years ago, the intention, as we know, was that it should be linked to the Barcelona Process in order to create a closer relationship between the Mediterranean countries and the EU. However, this process has obviously come to a standstill because of the conflict between the Arab states and Israel. The EU has concluded an association agreement with Israel and provided financial aid, including EUR 440 million as reconstruction aid for the Gaza Strip. The citizens of the EU are rightly asking why their taxes are being pumped into the Gaza Strip when everything there is regularly bombed flat again and are calling for conclusions to be drawn from this. It is also possible that Hamas is profiting from this aid.
Throughout all the years, the EU has not succeeded in acting as an impartial mediator in the Gaza Strip. Now, the summit of the Union for the Mediterranean in Barcelona, which is planned for the beginning of June, is also likely to break down because of the conflict between Israel and the Arab states. Particularly in times of crisis, it is important, in my opinion, to evaluate plans more carefully and, if necessary, to shelve them. During this crisis, we will not be able to afford projects which are just about prestige or those which are simply money pits.
(FR) Mr President, in the follow-up to the Barcelona process, the Union for the Mediterranean is an opportunity to develop our relations with the countries to the east and south of the Mediterranean basin. As the excellent report by Vincent Peillon emphasises, we cannot neglect either the potential of this region or the risks which it brings with it.
Let us at least have the presence of mind to recognise that, since the bombing of Gaza and with the continuing colonisation of Palestinian territories, the Union for the Mediterranean has been painted into a corner. The political aspect is blocked. We are not even sure if the planned summit in Barcelona in June will actually take place. I would not be surprised if we were to learn in the coming days or hours that it has been postponed indefinitely. However, we should not give up; the European Union should assume greater responsibility in the search for a political solution. We cannot allow the United States to monopolise political crisis management in this region, our region, and confine ourselves to its development. Our security and growth depend on the development and stability of the Mediterranean, which is why the Union for the Mediterranean is still the best instrument at our disposal.
(EL) Mr President, I should like to start by congratulating the rapporteur on his very comprehensive report. The Union for the Mediterranean may make a decisive contribution towards the creation of balanced Euro-Mediterranean relations and towards strengthening trust between countries in the area. The Mediterranean should be an area of peace, stability and security, where democratic principles and human rights are fully respected. There are social and economic differences between Mediterranean countries. The challenge is even greater as a result of the economic crisis. It is to achieve real rapprochement between the Union and Mediterranean countries through growth, cooperation and trade. Energy security, combating climate change and the maritime environment are also areas in which close cooperation is required.
The Union for the Mediterranean is not, of course, the framework for addressing regional conflicts. However, cultivating a spirit of cooperation, political dialogue and joint efforts to meet specific targets will help enormously in building up trust, which is needed if viable solutions are to be achieved. However, in order for all this to happen and for the Union for the Mediterranean to succeed, suitable financial resources are needed and this time we must not be neglectful.
(NL) Thank you very much for squeezing me in, as I was held back by an emergency meeting of the Enlarged Bureau of the Committee on Foreign Affairs. Thank you for your understanding.
Mr President, paragraph 5 of Mr Peillon's report rightly dwells on the need for a just and lasting solution to the Arab-Israeli conflict. The rapporteur calls on the European Union and all the Member States of the Union for the Mediterranean to devote maximum efforts to this cause. As Chair of the Israel Delegation, I very much endorse such peace efforts, but I think that they will only be effective once two conditions have been met, and those are: a) that the proposed two-state solution clearly be taken to mean the coexistence of a Jewish, that is Israeli, state and a Palestinian one, and b) that Member States of the EU and those of the Union for the Mediterranean promote a climate of mutual trust between the conflicting parties in the Middle East. Here, the common fight against the endemic evil of anti-Semitism, whichever form it takes (including the form of anti-Zionism), occupies centre-stage. You could also appoint the same number of Israelis and Palestinians to your secretariat, but we would still have to fight together to win mutual trust. That is the acid test.
(ES) Mr President, a preliminary clarification: in my view, either a representative of the Presidency of the Council, or, perhaps, of the current French co-presidency of the Union for the Mediterranean (UfM), should have spoken in this debate today; their absence is deeply regrettable.
Ladies and gentlemen, it is a priority for the European Union to ensure that its closest neighbours form an area of peace, prosperity, freedom and security. This should be the primary objective of the UfM, which I hope is due to hold its second summit next month.
I would like to congratulate Mr Peillon and to express my thanks, most especially, for his open-minded and extremely constructive approach.
In spite of the proximity of the European Union to the southern shores of the Mediterranean, there are considerable differences separating us in economic, political, social, demographic and cultural terms, and so on. Some of these disparities are due to serious deficiencies in our neighbouring states.
It is crucial to promote close dialogue and cooperation within the framework of the UfM, and to bring forward those major joint projects which it has identified, as well as the bilateral dimension of the association agreements, in order to strengthen the relationship between both shores and to be able to reduce these disparities. In order to achieve this, our neighbours, too, must implement reforms. Standing still cannot be an option.
I would like briefly to raise three further points. Firstly, it is very important for the secretariat of the UfM in Barcelona to be fully operational as soon as possible.
Secondly, and closely linked to the previous point, the UfM must not fall hostage to conflicts, such as that in the Middle East. The UfM can facilitate a solution but it does not claim to be the means to the solution nor should it be blocked by these confrontations.
Thirdly and lastly, the UfM must also pay particular attention to what is known as Chapter Four of Euro-Mediterranean cooperation: migration, security, social integration and justice.
Let me just apologise for the Council. The representative of the Council could not be here today because it is Thursday morning and the debate on this report was originally scheduled for Monday.
(DE) Mr President, I would like to ask you to call in the trialogue for the Council always to be represented here on Thursday morning. In the case of some Council presidencies, and I will not name them for reasons of modesty, the representative was even here on a Thursday afternoon. I think that the Council should be present for the majority of the plenary part-session.
Thank you, I will do that. I was simply attempting to explain what the Council said. I will do that. Thank you very much.
(ES) Mr President, Commissioner, on behalf of the Committee on International Trade, I should like to thank Mrs De Sarnez for the way she has worked with us.
Today, more than ever before, there is a need for the Union for the Mediterranean, for support for major projects and for institutional development. Today more than ever before, there is a need to find answers to the crisis, to research, to climate change, to water, to new energy models, to sustainable development. We must therefore promote and conclude trade and economic relations in the area, with short and medium-term measures, a free-trade zone, lifting of tariff barriers, and the opening up of the North-South and South-South markets.
At the Barcelona Summit, the Spanish Presidency will offer the opportunity for a new agreement, a new situation, a new collaboration, democratisation, economic and social responses. The Barcelona Summit can put us into the position where we can assume leadership in the Mediterranean.
(IT) Mr President, ladies and gentlemen, today the proximity of the Mediterranean peoples is seen in particular, as pointed out by Mr Rinaldi, in terms of the pivotal phenomenon of immigration.
This should be considered a priority factor by the European Union, because migration flows can and have given rise to problems at human, social, cultural and economic levels which will affect the very future of the two opposite shores of the Mediterranean. The mutual proximity of the Mediterranean peoples is also seen in the economic and social cooperation within the European Economic Area and between the European Union and the Mediterranean countries.
In this regard, our ingrained presence at all levels in the region must enable us to take a leading role to avoid the Union for the Mediterranean replicating the inconsistencies of Barcelona. How many mistakes were made, how many times did we think we were making headway, when we were actually moving backwards?
Therefore, what we need, first and foremost, is to launch social, cultural and human dialogue based on mutual understanding and promotion of the positive values underpinning our civilisation, but this indispensable factor depends on successful cooperation, primarily at the economic level.
In fact, the proliferation of agreements and trade has favoured, and will continue to favour, the growth of balanced economic and social relations between the parties. Furthermore, in political terms, we must urgently continue the unremitting pursuit of dialogue on security policy, in order to develop ever stronger relations between the countries in question.
Colleagues, please keep to your time. It is 10.57, and at 12.00 we have the votes.
(IT) Mr President, ladies and gentlemen, the forthcoming summit of the Heads of State or Government on 7-8 June in Barcelona is clearly an important occasion for the practical launch of the Union for the Mediterranean. It therefore constitutes an extraordinary opportunity to lay down the lasting foundations for real and stronger cooperation for peace and security.
Precisely for this reason, we must take full advantage of the opportunity in order to establish a development strategy, and so that we can define projects capable of revitalising that area and promoting economic growth. I hope that the meeting will strengthen initiatives such as Solar for Peace and Desertec, which are important instruments for the creation of an interdependent regional energy market.
Lastly, the UfM must boost scientific and technological research and innovation, using existing research institutes to increase the competitiveness of local businesses, too weak to face the challenges of the global market. I am convinced that growth of the Union can reinforce the unity of Europe.
(RO) I wish to say that, nearly two years after the launch of the Union for the Mediterranean, it is time for us take stock of this new federating project and also reflect on its prospects for development. From this perspective, I think that the report drafted by Mr Peillon is welcome and I, too, would like to join my fellow Members in congratulating the author.
Looking ahead to the Barcelona Summit in June, I think that it is very important for us to reaffirm Parliament's commitment to the success of this project in an area which, as we are all aware, is located at the crossroads of three continents and which is obviously important to Europe in geostrategic and cultural terms. I am somewhat concerned by Mr Baudis's scepticism regarding the possibility of this summit being postponed. I hope that it will not come to this and that we will use all the institutional resources available to us to ensure this summit goes ahead. This will mark not only an occasion for reflection, but also an institutional success because the Union for the Mediterranean needs to overcome political impasses and institutional difficulties in the process of implementing the six strategic projects which embody the institution's very essence.
The durability and credibility of the Union for the Mediterranean depend on its ability to operate. To do this, it not only needs adequate funding for implementing the projects and running the secretariat, but I also think that greater involvement is required from civil society and national and parliamentary groups, as well as from the EMPA to ensure the democratic legitimacy of the Union for the Mediterranean.
(IT) Mr President, ladies and gentlemen, one of the European Parliament's political priorities must be to help make the forthcoming Barcelona Summit a full success, following two years of deadlock since the Paris Summit of 2008. There are many goals, which have also been mentioned today, from tackling illegal immigration to combating human rights violations, but there is also a significant economic aspect: the Mediterranean offers huge potential, starting with renewable energies.
Accordingly, we must give our full backing to the Mediterranean Solar Plan and the industrial initiatives such as Desertec, involving businesses and universities in order to develop practical cooperation projects. Indeed, the peace process, which is the priority, must be accompanied by a process of economic development, precisely to guarantee the necessary social cohesion which can help overcome conflicts.
(CS) The Union for the Mediterranean is undoubtedly also a courageous inter-cultural project, the success of which depends, among other things, on a willingness to overcome different cultural and social traditions. Cultural diversity leads to mutual enrichment if its impulses are perceived openly as an opportunity and not as a threat. One of these opportunities is the approach to gender equality in society. It is an area regarded with some sensitivity in this region. The Union for the Mediterranean must therefore devote suitable attention to this area, and not only because of the commitments here of the Marrakech ministerial conference in November 2009 on supporting both the spirit and letter of gender equality and strengthening the role of women in society, including their participation in public life, and combating violence against women. This is one of the key areas that can unleash and provide enormous human potential for the entire region, which can only profit as a result. Double standards and a reluctance to change, which is often supported mainly on the pretext of custom and tradition, cannot be accepted but, on the contrary, should be rejected as an obstacle to the development of the Mediterranean region.
(IT) Mr President, ladies and gentlemen, I believe that the European Union must provide greater support to the Union for the Mediterranean project in both political and financial terms. The summit of the 43 Heads of State or Government within the Union for the Mediterranean will take place on 7 June in Barcelona and, as the European Parliament, we must hope that this meeting proves a success for the launch of the UfM institutions and the implementation of the projects. As shadow rapporteur for the Group of the European People's Party (Christian Democrats) for the opinion of the Committee on Industry, Research and Energy, I have drawn attention to aspects that I consider to be important, such as the creation of a Mediterranean free trade area, the participation of the research and education sector, the growth of broadband and information technology, and also increased opportunities for small and medium-sized enterprises. In particular, regarding this last point, SMEs and business development are already one of the strategic sectors. The major projects must receive adequate support from European and international financial institutions and consequently, the new projects should endeavour to involve as many European partners as possible.
Mr President, President Sarkozy's proposal for a Union for the Mediterranean was the highpoint of the French Presidency of the EU. Since then, it appears to have lost some of its lustre. This may not be a bad thing, because the EU is itself developing a robust and successful southern dimension of its own Neighbourhood Policy. This follows almost two decades of the development of the Barcelona Process and its political apparatus.
Europe's taxpayers rightly take a very dim view of duplication of effort and waste of resources, and there is some confusion about all these competing processes, but whatever the fate of the Union for the Mediterranean at the summit on 8 June, we must not allow the eastern dimension of the European Neighbourhood Policy to fall behind. Sadly, we have not developed the putative Euronest Assembly in the same way as the Euromed Assembly which has been active for so long. This is principally because of the problems relating to Belarus' participation.
Lastly, my ECR Group fully supports Mr Albertini, as Chair of the Committee on Foreign Affairs, to resile from leading the visit to the Middle East. This has been controversial and discussed this morning in the enlarged Bureau. Any vote of no confidence in the Chair of the Committee on Foreign Affairs by the Socialist Group we will oppose.
(DE) Mr President, the Mediterranean has been the cradle of European culture and the driving force behind it for millennia and, therefore, I very much welcome this joint approach.
However, the Mediterranean region is also a bridge for almost unrestricted immigration into the EU. In our opinion, one of the most important problems in the Mediterranean area, in other words, illegal immigration, forms part of the six main strategic projects and, therefore, urgently needs to be included. Only a joint approach in the Mediterranean countries, including those in North Africa, can help to slow down the flood of illegal immigration. This is the only way in which we can stem the tide of refugees at its starting point. As well as combating organised people smuggling, the EU must also focus increasingly on fighting poverty, raising awareness and providing information in the countries where the immigrants come from. It must be clearly explained to those people who want to migrate that the streets of Europe are not paved with gold, that Europe cannot provide jobs, prosperity and asylum for everyone and that many of these traumatic journeys end in detention and deportation.
(IT) Mr President, Commissioner, ladies and gentlemen, despite the creation of the Union and the holding of the summit of Heads of State or Government, we still lack a clear definition of EU Mediterranean policy and a long-term strategic vision for the development and stabilisation of the region.
Yet the Mediterranean has enormous potential: one third of global maritime traffic now passes through Mediterranean waters, coming from China, Asia, European countries, India, reaching our waters via the Suez Canal. The coastal countries of the Middle East and of Africa are advanced developing countries and for us, they are vital in certain fundamental areas, including that of migration flows.
We must therefore better define the operational structure of the institutions of the Union for the Mediterranean, providing the secretariat with financial resources and with criteria for membership and for implementing projects. The key points include agriculture, transport, maritime highways, transnational corridors, renewable energy and the Solar Plan. In the words of Paul Morand, a French diplomat and writer, the Mediterranean is, above all, the anti-desert civilisation. Let us reassert these words.
Mr President, I will leave aside the most pertinent question this morning, and that is: how on earth are European taxpayers going to pay for all of the apparatus and secretariat that has been talked about and proposed in this House this morning? I want to give my view that there is no doubt that stability in the Mediterranean is certainly good for the wider European Union.
However, with European Union help comes responsibility from the very countries that want to benefit from the institutions and the enhanced economic opportunities. I want to focus very quickly on one aspect, and that is the rejection of a thousand tonnes of seed potatoes from Northern Ireland by the Moroccan authorities this year; a trade that had been going on for over 20 years; potatoes that had been inspected according to the normal rules before they left my country and then were rejected by the Moroccan authorities under a different regime.
I do understand - and I respect - that Commissioner De Gucht is looking into this matter, but I want to stress that we do need responsibility from those who hope to benefit.
Member of the Commission. - Mr President, it was indeed a good and inspiring discussion. I agree with those who say that we lost a lot of time, particularly in building a secretariat. I shall come to that in a second.
We are still facing some very important questions: how to make sure that whatever is going on around the Middle East process does not take the Union for the Mediterranean hostage; how to make sure that the summit takes place and that it creates the momentum you were talking about; and how to solve the issue of the intergovernmental approach vis-à-vis the Community approach as far as the Union for the Mediterranean is concerned. I shall make five very short remarks.
The first is that I should like to express my appreciation of the Spanish Presidency. We worked very hard with the Spanish Presidency in recent months. We inaugurated the secretariat on 4 March together and the Spanish Presidency is working very hard to make sure that the Barcelona Summit takes place.
My second remark is that it is very important not only that the secretariat starts its work, but also that it is funded. So far, it is funded only by the Commission. We will be sending one expert to make sure that there is compatibility between the project and EU policy. The secretariat should be small - about 40 people, more or less - and it should be that instrument which makes it possible for us to have more and more projects for the benefit of the members of the Union for the Mediterranean.
It is also important to say in this connection that there are a number of sectoral meetings going on which will bring benefits. Next week, there is a Finance Ministers' meeting in Marseilles, and then next month, Agriculture Ministers will be meeting in Cairo.
While the Union for the Mediterranean is a very important part of our Neighbourhood Policy, the main bulk of our work with these countries is in the bilateral relationship where many of the southern partners would like to have an advanced status. Advanced status, on my reading, also means advanced commitment from our partners across the board, including on human rights and mobility, which are also very important questions. I agree with the honourable Members who were calling on us to ensure a greater synergy between the bilateral and multilateral approaches.
My last remark is that we are determined to work with the European Parliament. One of the next occasions will be the discussion on the neighbourhood package where we assess both the bilateral and multilateral framework of our neighbourhood.
Mr President, Commissioner, I would like to make three brief comments.
Firstly, we have not been lacking in respect for anyone, especially not people who might be victims, but we considered that compassion, moral indignation and insults do not add up to a policy.
Secondly, we have not, of course, ignored the conflicts which exist either in Cyprus or in the Sahara or, of course, in the Palestinian territories. Seriously, however, did we think, in the common foreign and security policy or in the various negotiations that have taken place, that it was up to the UfM to deal with these issues? You cannot be everything to everybody and confusion of the mind is not a recipe for efficiency.
Thirdly, I too am sorry that the Council is not here. It is not a good sign when you find out that this lack of political will is giving us cause to believe - Dominique Baudis is right - that the summit on 7 June is in the balance. Be that as it may, Parliament will have assumed its responsibilities. The people who constructed Europe did so with a long-term vision and a keen sense - following the fratricidal wars that divided us - of the importance of specific policy. It is this same spirit that we wanted to develop with the Mediterranean in this report.
With Europe in the throes of a major crisis, we need to be capable of defining a growth strategy, as I said earlier. We also need to ensure that we do not turn in on ourselves. When you turn in on yourself, when you stop having exchanges with the outside world, then you start to die. That is why I think that this collective piece of work is an important piece of work and I hope that the Heads of State or Government - who have not recently lived up to their historic responsibility - listen and take heed.
The debate is closed.
The vote will take place today at 12.00.
Written statements (Rule 149)
The Union for the Mediterranean (UfM) and Eastern Partnership are two cooperation initiatives intended to consolidate the European Union's neighbourhood policy. I believe that the European Parliament needs to monitor developments with these initiatives closely, particularly at the present juncture when global geopolitical and economic balances are being redefined. This initiative will help foster a suitable climate of trust for achieving common objectives, whether economic, cultural, educational or relating to regional security.
I wish to emphasis that real progress in strong, regional cooperation will only be achieved by implementing large-scale projects and conducting dialogue at every level. In addition to the six strategic investment sectors specified, I think that new projects need to be launched in areas such as food, agriculture and culture.
The Barcelona Process stalled for political reasons, first and foremost, because of the regional conflicts in the Mediterranean area, but technically, it is still alive, as shown by the major integration projects that the Union is supporting with its own funding and by the progress made in defining the institutional structure of the UfM. Since it was established in Naples in 2003, the Euro-Mediterranean Parliamentary Assembly has carried out its activities of coordination and democratic control over the implementation of these projects, which tie in with a number of major challenges facing the region: cleaning up the sea, transport, renewable energies, education, small and medium-sized enterprises and civil protection. However, the political drive needed to get the Euro-Mediterranean strategy off the ground has been lacking. The resolution on the Union for the Mediterranean is an important political act which, after more than two decades of considerable energy devoted to eastward expansion, draws the attention of the Council, the Commission and the Member States to the need to modify their geopolitical outlook and place the promotion of relations with countries of the Mediterranean basin at the heart of their foreign policy, starting with the adoption of a common position on the Middle Eastern conflict.
This report on the Union for the Mediterranean marks the interest and investment of the European Parliament in dialogue between the two sides of the Mediterranean. The inauguration of the seat of the UfM in Barcelona and the designation of its first Secretary-General are a vital step in specifying the projects to be implemented within the framework of this Union. However, the UfM does, nonetheless, face certain political tensions. The Israeli-Palestinian conflict is still blocking its development: the interruption of the process following events in Gaza, the boycott of a previous summit in Istanbul; there are numerous examples. In this difficult context, we seriously hope that the second UfM summit scheduled to take place in Barcelona on 7 June will give new impetus and a new dynamic to it and to the missions it has to accomplish. Without doubt, persisting regional conflicts will make its mission difficult if they are not resolved, but we are asking the Heads of State or Government of the Member States of the UfM to live up to their political and historical responsibilities. The meeting in Barcelona will mark our commitment to the Mediterranean.
The Union for the Mediterranean, which was founded almost two years ago on the basis of the Barcelona Process and under the leadership of France, still faces many challenges. The political dialogue between the EU and its southern neighbours is not restricted simply to the subjects of migration and economic agreements. It also includes areas such as disaster control, energy and the environment.
The Mediterranean regions are hard hit by water shortages and drought. In 2007, one third of Europeans lived in regions where water was in short supply. This problem is even more acute in the Maghreb countries, which do not have the necessary technical and financial resources to use water more efficiently. In the case of sudden, heavy rainfall, floods can cause even more damage, because of the infrastructure problems in these regions.
Water is fundamental to all life and, therefore, it is necessary for us to increase our financial and economic cooperation. Projects which improve environmental protection can only be implemented on the basis of improved collaboration between the countries in the Mediterranean region.